Citation Nr: 1758732	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-08 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1966 to April 1968, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in December 2016.  


FINDINGS OF FACT

1.  A November 2008 rating decision denied entitlement to service connection for bilateral hearing loss; the Veteran did not appeal that decision or submit new and material evidence within one year of notification of its issuance.
 
2.  Evidence received more than one year since the November 2008 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a bilateral hearing loss disability.

3.  The Veteran's bilateral hearing loss is related to in-service acoustic trauma.



CONCLUSIONS OF LAW

1.  The November 2008 rating decision denying service connection for bilateral hearing loss is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).
 
2.  The criteria to reopen the claim of service connection for a hearing loss disability are met.  38 U.S.C. § 5108 (2012); 38 C.F.R. 3.156(a) (2017).

3.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C. §§ 1110, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim which has been finally denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 U.S.C. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Veteran previously filed a claim seeking service connection for bilateral hearing loss in April 2008; it was denied in a November 2008 rating decision.  The Veteran did not timely appeal the November 2008 rating decision and new and material evidence was not received within one year of its issuance.  Thus, the November 2008 rating decision became final.  See 38 U.S.C. § 7105(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Evidence received more than one year since the November 2008 rating decision includes a July 2017 medical nexus opinion from J.M.  This was not considered at the time of the November 2008 denial and it raises a reasonable possibility of substantiating the claim.  As such, new and material evidence has been received to reopen the Veteran's claim and it may proceed on the merits.

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran is currently diagnosed with bilateral hearing loss pursuant to 38 C.F.R. § 3.385, satisfying the first element of service connection.  See, e.g., the July 2011 VA examination report.  The Board also concedes his exposure to in-service acoustic trauma as consistent with the circumstances of his service, satisfying the second element of service connection.  38 U.S.C. § 1154(a).  The remaining element, nexus, is what is at issue in the case.

As part of the development for his original 2008 claim, the Veteran was afforded a VA examination in November 2008.  The examiner interviewed the Veteran and recorded his audiographic results.  Although current hearing loss was diagnosed and a history of in-service noise exposure was acknowledged, the examiner gave a negative nexus opinion.  In support of this opinion, the examiner noted the Veteran's entry and exit audiograms, which did not show hearing loss or significant threshold shifts.  The examiner also noted that the Veteran had significant post-service noise exposure while working in sheet metal, construction, and as a truck driver.  The examiner also opined that the Veteran's tinnitus was related to post-service noise exposure and specifically stated, "tinnitus is as likely as not related to hearing loss."

In his April 2011 informal claim, the Veteran asserted that he took exception to the previous VA examiner's findings regarding his previous work in construction and trucking being the cause of his hearing problems, providing additional context as to the nature of his in-service noise exposure without hearing protection and indicating that his post-service noise exposure was low.  The Board finds the Veteran's clarifying statement credible, and therefore affords the 2008 opinion no probative value, as it is based on an inaccurate factual premise.

In August 2011, the RO received a statement from L.P. in support of the Veteran's claim.  She states that she had known the Veteran for over 33 years (e.g. from 1978), that he had hearing problems when she first met him, and that she had personally witnessed his hearing acuity diminish over time.

The Veteran was afforded another VA audiology examination in July 2011 as part of the development for the current claim.  The examiner interviewed the Veteran and recorded his audiographic results.  Although current hearing loss was diagnosed and a history of in-service noise exposure was acknowledged, the examiner gave a negative nexus opinion with regard to the Veteran's hearing loss.  In support of this opinion, the examiner noted the Veteran's entry and exit audiograms that did not show hearing loss or significant threshold shifts.  The examiner did not address the possibility of delayed-onset hearing loss or the Veteran's reports of continued diminished hearing since service; she merely cited the Veteran's normal audiograms at entry and exit to service.  Thus, this opinion is of no probative value.  The examiner did, however, provide a positive nexus opinion with regard to the Veteran's tinnitus based on the Veteran's conceded in-service acoustic trauma and his lay statements asserting constant tinnitus since service in Vietnam.

The Veteran credibly testified that he first noticed diminished hearing in his early 30s, and that his post-service noise exposure was minimal.

The Veteran had a private audiogram in July 2017.  The provider, a PA-C named J.M. indicated that the Veteran's hearing loss was the result of conceded in-service acoustic trauma in a July 2017 letter.  As supportive rationale, J.M noted that the Veteran's hearing loss began shortly after his in-service noise exposure and progressed as he aged, and that the Veteran reported first noticing hearing loss in his early 30s, which is younger than expected under normal circumstances.  

Given the positive nexus statement from J.M., the fact that the Veteran's tinnitus has been attributed to in-service noise exposure, and the lay statements from the Veteran and L.P., the Board finds that the evidence of record is at least in equipoise as to whether the Veteran's hearing loss is related to conceded noise exposure in service.  As such, service connection is warranted.   


ORDER

New and material having been received, the claim for service connection for bilateral hearing loss is reopened

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
S. BUSH
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


